Citation Nr: 0303608	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  97-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for post-
traumatic personality disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1942 to 
November 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
(compensable) rating for post-traumatic personality disorder.

During a hearing before a hearing officer at the RO, the 
veteran's representative asserted that the correct issue to 
be decided was entitlement to service connection for 
incapacitating headaches.  The representative also asserted 
that the initial rating was based on an erroneous diagnosis.  
In a March 1999 rating decision, the RO denied entitlement to 
service connection for headaches.  The veteran filed a Notice 
of Disagreement.  He was provided a Statement of the Case on 
the issue of entitlement to service connection for headaches 
later in March 1999.  He did not perfect his appeal of that 
issue by filing a VA Form 9 or substantive appeal.  The RO 
has not adjudicated the claim that the initial rating 
decision was clearly and unmistakably erroneous.  Therefore, 
the issues of entitlement to service connection for headaches 
and whether the 1944 rating decision was clearly and 
unmistakably erroneous are not before the Board. 

In April 2000, the Board remanded this matter to the RO for 
conduct of a VA examination to determine if the veteran has 
service-connected disability from multi-infarct dementia that 
would allow the Board to rate the veteran's disability under 
the general rating formula for mental disorders.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's current neuropsychiatric symptoms are not 
related to his service-connected disability from post-
traumatic personality disorder and are more likely the result 
of age-related multi-infarct dementia.


CONCLUSIONS OF LAW
1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a schedular rating in excess of zero 
percent for post-traumatic personality disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 8045, 9403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Post-traumatic Personality Disorder

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2002).

The veteran had active service in the United States Army from 
February 1942 to November 1943.  Service medical records show 
that he was discharged from service as unfit due to 
incapacitating headaches, fugue state with mental confusion, 
and impaired mental grasp and concentration.

The veteran was granted entitlement to service connection for 
post-traumatic personality disorder by a February 1944 rating 
decision that awarded a rating of 50 percent, effective from 
the date of the day following his separation from service.  
In a report of a VA examination dated in September 1944, the 
examiner reported that there was no evidence of a neurosis, 
psychosis, or psychoneurosis, nor any evidence of a post-
traumatic personality disorder.

In a September 1944 rating decision, the evaluation of the 
veteran's disability from post-traumatic personality disorder 
was reduced to zero percent, effective from November 4, 1944.  
The zero percent rating has been in effect since that time.

In September 1995, the veteran filed a claim for an increased 
rating for his service-connected disability compensation for 
"neurosis."  His claim for an increased rating was denied 
by the RO's January 1996 rating decision.

Brain disease due to trauma is rated under Diagnostic Code 
8045.  Under that diagnostic code, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent, and no more, under Diagnostic Code 9304 in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Diagnostic Code 9403 pertains to the 
rating of dementia due to brain trauma.  

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  As there has been 
a change in an applicable statute or regulation after the 
claim was filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  As the veteran's claim 
for an increased rating has been pending since September 
1995, his disability has been evaluated by the RO utilizing 
both the former and the revised regulations for rating such 
disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for a neuropsychiatric disorder when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment to obtain or retain employment.  

A 50 percent evaluation will be assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired or where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 30 percent rating is assigned where there is definite 
impairment of the ability to establish or maintain effective 
and wholesome relationships with people, or where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).

A 10 percent rating is assigned for less severe symptoms than 
the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

A zero percent rating is assigned for neurotic symptoms which 
may somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.

Under the revised the rating criteria, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 10 percent rating is assigned where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.

Where a mental condition has been formally diagnosed but 
symptoms are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication, a zero percent rating  is assigned.

The Board finds that the rating criteria under the former 
regulations are not more favorable to the veteran than the 
revised rating criteria, as the veteran's disability from 
post-traumatic personality disorder has not met the criteria 
for a rating in excess of zero percent under either the 
former or the revised criteria.  This is so because his 
disability from multi-infarct dementia has not been 
attributed to brain trauma and therefore is not ratable 
higher than 10 percent under either the former or revised 
Diagnostic Code 9403.

When the veteran was examined in November 1995, the examiner 
reported a history based on the veteran's "own vague 
memories".  The veteran denied that he ever had 
hallucinations or delusions, but he could recall details of 
events of symptoms in service.  He told the examiner that 
after his separation from service, he began to have 
headaches, usually in the morning, with varying frequency, 
approximately two to three times per week.  He associated the 
headaches with being upset.  Resting for five to 15 minutes 
usually alleviated the headaches.  He reported that he had 
previously been evaluated at a VA facility but he denied that 
he had ever had a "mental illness episode" since his 
discharge from active duty service.  The examiner reported 
that the veteran was quite sociable, with excellent 
relationships with his family and friends.  His account of 
his history was described and rambling and vague about dates 
and details.  However, he was responsive and attentive to 
questions.  His overall behavior was pleasant and courteous.  
His mood was within normal limits.  Aside from grief after 
the death of one of his sons, he denied having depression.  
He denied delusions, hallucinations, and unusual ideations.  
He was oriented to time and place.  He was unable to perform 
serial number tests.  His insight was normal.  He told the 
examiner that the only reason that he was there was to have 
his "previous pension reinstated."  The examiner reported a 
diagnosis of psychotic disorder, not otherwise specified, 
single episode, by history.  The examiner commented that the 
veteran had had a single psychotic episode, after which he 
had not had any mental illness episodes.  After his 
separation from service, the veteran began to have headaches.  
The examiner reported that there was no evidence of an 
abnormality of a personal or interpersonal nature.

Pursuant to the Board's April 2000 remand of this matter, the 
veteran underwent a VA neuropsychiatric examination in 
October 2000.  At the time, the veteran was 81 years old.  He 
told the examiner that he had been having memory problems for 
over 10 years which caused him to forget where he placed 
things and to forget dates.  He also reported intermittent 
feelings of depression, especially when he had headaches, 
which occurred four to five times per week.  His headaches 
sometimes caused him to lie down and prevented him from 
sleeping.  He reported that he had gained weight and that his 
energy level was poor.  He attributed a lack of sex drive to 
the medication he was taking.  He denied anhedonia.  He 
reported having auditory hallucinations, the onset of which 
had been one year previously.  He also reported having 
paranoia.  He denied other psychotic symptoms.  He denied 
manic symptoms.  He denied homicidal plans or intent.  He 
denied having problems controlling his impulses.  He denied 
having panic attacks.  He reported that his only psychiatric 
hospitalization was while he was in service.  The veteran 
denied having current mental health treatment.  He denied a 
history of substance abuse.  On mental status examination, 
the veteran was alert and cooperative.  He had average 
grooming and hygiene.  He was pleasant and relaxed, not 
hostile or fearful.  He did not have any bizarre posturing, 
gait, or mannerisms.  He did not appear depressed, anxious, 
or emotionally distressed.  His affect was mildly 
constricted.  He denied suicidal or homicidal ideation or 
intent.  Speech was fluent, without pressure or retardation.  
There were no loose associations, tangentiality, or 
circumstantiality.  The veteran denied currently having 
hallucinations or delusions.  There was no psychomotor 
retardation or excitability.  The veteran was well oriented.  
His recent and remote memory were grossly intact.  Immediate 
memory was impaired.  Intelligence was average, concentration 
was adequate.  He was not able to recognize abstract 
comparisons.  Judgment and insight were fair.  There was no 
impairment of thought processes or inappropriate, obsessive, 
or ritualistic behavior.  The veteran reported that he was 
able to shop, cook, drive, and care for himself.  He reported 
that he stayed in contact with friends and related to others 
"fairly well."  The pertinent diagnoses were: post-
traumatic personality disorder, cephalalgia of undetermined 
cause, psychotic disorder, not otherwise specified, by 
history; chronic headaches; age-related cognitive decline, 
depression, dysthymia and probable element of post traumatic 
stress disorder.  The Axis I diagnosis was dementia due to 
head trauma.  (See Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed., 
1994) (DSM-IV) which provides for the use of a multiaxial 
evaluation of each individual.  Axis I and II comprise the 
entire classification of mental disorders).  The examiner 
commented that DSM IV contains no such diagnosis as post-
traumatic personality disorder.  However, the veteran did 
appear to have dementia, which represented a correction of 
the prior diagnosis.  He met the criteria for dementia due to 
head trauma, although it was not clear from his medical 
records whether he had vascular dementia or multi-infarct 
dementia associated with brain trauma.  Noting that the 
veteran also had hypertension and diabetes mellitus, the 
examiner stated that it is not uncommon to have vascular 
dementia associated with those illnesses.

The veteran was seen by a neurologist in November 2000.  His 
chief complaint was headaches.  He gave a history of falling 
from a truck both before and during his military service.  He 
stated that he had daily head pain in the bitemporal area and 
the back of the head.  He reported that he had had a magnetic 
resonance imaging study of his brain but was not aware of the 
results.  On examination, he was well oriented.  He was able 
to follow sequential instructions.  Short-term memory was 
adequate.  His general fund of knowledge was good.  
Concentration and attention were not impaired.  Speech was 
coherent.  He did appear to ramble and repeat himself.  An 
examination of the cranial nerves revealed no abnormality.  
Motor strength was 5/5 throughout  both upper and lower 
extremities.  Sensation was intact and symmetrical in all 
extremities.  Reflexes were trace.  The veteran showed slow 
performance of coordination tests.  He was able to walk 
without assistance.  He was able to stand on heels and toes.  
He was able to arise quickly from a seated posture and move 
on and off an examination table without assistance.  The 
examiner reported a diagnosis of status post brain trauma 
with residual complaints of chronic headache, and age-related 
multi-infarct dementia.  The examiner commented that while 
the veteran did appear to have multi-infarct dementia, it was 
more likely than not unrelated to his brain trauma.  The 
examiner expressed her opinion that the veteran's multi-
infarct dementia was more likely than not age related.

Based on a thorough review of the evidence summarized above, 
the Board finds that the preponderance of the evidence 
indicates that the veteran's current symptoms are not related 
to post-traumatic personality disorder and are more likely 
the result of age-related multi-infarct dementia.  His only 
pertinent subjective complaint of headaches has not been 
associated with post-traumatic personality disorder by 
competent medical evidence.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation.  38 C. F. R. §§  4.1, 4.2 
(2002).  The Board has also considered the provisions of 38 
C.F.R. §  4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  

In the absence of showing of the symptoms which have been 
associated with a post-traumatic personality disorder and 
approximating the criteria for a 10 percent rating under 
Diagnostic Codes 8045 such as symptoms attributed to brain 
disease due to trauma,  dementia due to brain trauma under 
Diagnostic Code 9403, such as occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment, the veteran's disability from his 
service-connected post-traumatic personality disorder does 
not approximate or meet the criteria for a 10 percent 
scheduler rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings.  Under Diagnostic Code 8045, the 
veteran's subjective complaint might be rated at 10 percent 
if such complaints were attributed to brain disease due to 
trauma.  They have not been so attributed.  Further, higher 
ratings may be assigned, up to 100 percent, when the required 
manifestations are shown, such as when brain disease due to 
trauma is associated with multi-infarct dementia, and 
therefore, is ratable under the general rating formula for 
mental disorders.  However, the preponderance of the evidence 
indicates that the veteran's symptoms are more likely due to 
aging rather than brain trauma.  In addition, the veteran's 
disability picture is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his post-traumatic personality disorder.  
Nor is it otherwise shown that his disability picture from 
post-traumatic personality disorder, most recently diagnosed 
as multi-infarct dementia unrelated to brain trauma, is 
exceptional or unusual.  Therefore, the Board concludes that 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension service is for consideration 
of an extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted. 

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
January 1996 rating decision, the September 1997 statement of 
the case, the October 2002 supplemental statement of the 
case, and by a letter from the RO dated in April 2001.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's April 2001 letter and 
the October 2002 supplemental statement of the case which 
contained the regulations implemented pursuant to VCAA.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
testimony in November 1997, and the statements filed on his 
behalf by his representative.  The RO has obtained treatment 
records identified by the veteran.  The veteran has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded appropriate VA examinations in connection with all 
of the claim herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Entitlement to an increased rating for post-traumatic 
personality disorder is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

